Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Demar Worrell appeals the district court’s orders granting summary judgment to defendants on his 42 U.S.C. § 1983 (2012) complaint and denying re*178consideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Worrell v. Sergeant Sparks, No. 5:14-ct-03092-D (E.D.N.C. Mar. 24, 2015 & June 11, 2015). We deny Worrell’s motion for medical records and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.